Title: To George Washington from Collen Williamson, 11 July 1796
From: Williamson, Collen
To: Washington, George


        
          
            Honourable Sir
            City of Washington July 11th 1796
          
          I should not have given you the Trouble of writing you, hade it not been to shew how far Ignorance hase got the better of knowledge and experence, in this city as to the public business your Excelency will see by my contract with the commissioners that I was In general to conduct the work, and when it was proposd to build the inside of the extereor walls with bricks I was deciddly against, that method of building, and told the commissioners that was never done but in countrays where stone could not be got, and that bricks hade not the weight and solidaty of stone for the out side walls, besides it would run them into some thousand pounds of expences extra, and for my good advice in comming from the commissioners out of georgeton Hoben told me if the commissioners or me should contradict him in the least he should not serve, and Encedently he established one of my Journaymen in my place at the presedents House, when I told the commissioners they sent me to superentend the capatol, where I continued till the 27th of aprile last year, beeing working by the parch it was hard for me to get the work properly don, I compleand to the commissioners of the trouble I hade with those workmen they employed mr Scott told me at their first meating I should have a letter empowring me to discharge such of them as did not attend to my orders, but instade of this power at their first meeting I got a letter of Dismission, and the work Intrusted to those very vegbons that hade nather honour or honesty to lose, two of the commissioners beeing strangers Carral and Hoben got the better of their Judgment in order to gett placess for those of their own way of thinking as they call themselves Catholeeks—I have been at some pains investegating the difference of expence between brick and stone work by the parch, in the capatol the insid of the outer walls amounts to 3408 parches at 500 bricks for each parch, the present price of 500 bricks 26 sh. 3d or 7 dollars pr 1000 the
          
            
              price of 3408 parches at 26 sh. pr parch
              £4430.8 sh
            
            
            
              the price of the parch of stone of the above number of parches as the ricks Laid down on the pleace at 9 sh. pr parch
              £1533.12 sh
            
            
              in favour of the stone
              £2896.16
            
          
          there would £1000 saved by the lime for laying the said stone that would be too tedeous to give the reasons the above work is suposd to be 40 feet in hight and 3 feet thick a third deduc[t]ed for the spans of doors and windows—the presedents house suposd to be 30 feet high above the first storry and 3 feet thick the third of the solid measure deducted for doors and windows as to ma[t]ereals
          
            
              the measurement Remaining as to the number of parches at 26 sh.
              1248
            
            
              at 26 sh. pr parch of brick work
              £1[6]2 2.8
            
            
              the same number of parches of stone laid down on the spot at 9 sh. pr parch
              561.
            
            
              In favour of stone at the presedents House
              £[10]61.0
            
            
              The ballance one the above two buildings besids at least £1000 extra for lime
              £3[9]57.16
            
          
          When this is considred with 8 or 10 thousand pounds thron away at the Capatol by my dismision it will be thought, no winder that the money should be short, besides all that I have said I would have saved mor then my sellary to the Intrest of the city by tempering of the morter amongst the multitude of my operations in Scotland I repaired four old castels that was liker to pleaces of defence then Dwelings for great men I got more knowledge by their long standing as to morter then otherwayes I should ever hade, the morter that was blak as earth with sand was hard as stone, the fat morter soft as chalk which taught me that lime is only cement to sand, I send this merly for your excelencys privet infore mation as I have not the least Doubts but the laws of the state will give me the sellary contracted for. I am Honourable Sir with great Respect your exelency obedent servnt
          
            Collen Williamson
          
        
        
          Copy of the contract dated Agust 29th 1792
          It is agreed between Collen Williamson and the commissioners of the Federal Buildings That the said collen Williamson will superentend the stone cutting in the city of washington for the public Buildings and other matters that he may from Time to

Time be Desired by the commissioners and the laying the same stone and such parts of the masonry as his attention and skill may be thought necessary or useful in and will afford his assistance in the hiring stone cutters and adjusting their accounts and in general in promoting and conducting the work for which services the said Williamson is to be paid four Houndred pounds Maryland money that is in Dollars at 7/6 each by the year and if any travling expence should be incurred by Jurnes to the stone quarres or other of the public Business such expences are Also to be paid beyond the yearly compensation the year to begin the first Day of this Instant the said Williamson having incurrd expences in attending for some time past
          
            
              
                
                  Witness presant
                  signed Thomas Johnston
                
                
                  John M. Gant
                  David Stuart
                
                
                  
                  Danl Carrell
                
                
                  
                  Collen Williamson
                
              
            
          
        
        
          The Copy of a letter addressed to me in New york dated the 12th aprile 1792.
          Sir your Kinsman John Suter has communicated to us your letter to him of the 18th of last october we want to employ twenty stone cutters perhaps more in preparing stone for the public Buildings in the new city some of them at least most be very good workmen the public buildings alon will requier a great deal of work and we hope and expect before that can be done privete Buildings will mak Avrie consideral Demand settled as you ar at the Distance of only afew days stage travle we think it will be best for you to come & have a conversation with us we ar inclined to employ you and those you get to work under you Things may be adjusted probaly to your intire satesfaction if not it will be better to have no begining to a connection under which you might probely be Dissatisfied.
          
            signd the three commissioners
          
        
        
          The copy of a se[c]ond letter when with the commissioners dated 10th may 1792.
          The intercourse the commissioners have hade with mr Williamson has given them hopes that they will not be obliged to go farther but that they may have the stone cutting under his direction and that they may probaly derive further assistance from him in the present state of things the commissioners request mr Williamson not to enter into any extensive or lasting

engagement they propose to give him information of the expected Resolution as soon as it is taken that he may be able to calculate the number of hands nec[e]ssary and be in the way of providing them the forgoing communication is made at the request of the commissioners I being sent to the quarres to see them and to have my opinion of the stone this letter was delivered by mr Carral the other two hade gon off before my Return from the quarres.
          
            Signes Danl Corral
          
        
        
          Whether true or false, it hath been reported thy told your excelency that there was no Contract Subsisting between the commessioners and me, lett the letters and contract speak for them selves as I have faithfully performd the deutys on my part, hade I been guilty of any fault or breach of contract, an inv[e]stigation should have taken place and if found falty Dismissed me acording to law, but as they could advance nothing against me they would dow it by arbetary power, somthing lik a court of inqueisision and when they found that I was to sew for my wages they began to strik hard at the Root of my abletys, but these second causes will not serve their purpose, I could mak it apear by the first storry of the presadents House that there is not apiec of better work any where acording to the stile of it, and as I was not p[e]rmited to derect it farther, no bleam can be laid to my Charge, the first or second day of agust I will demand my sellary and if not complyd with I am desird to send a copy of the contract and letters to anoplas wher I expect Justice.
          I have said before that this is merly for your excelencys privet information as I dow not chous to commit to writing what I know how the public hath been served.
          
            Collen Williamson
          
          
            I intended to have built all the walls with stone both extereor and intereor which at least would savd twenty thousand pounds and the work much better but I was oblidged to yeald to ignorance.
            
              C.W.
            
          
        
      